 



Exhibit 10.3
PURCHASE AND SALE AGREEMENT
SELLER:
DULLES PARK TECH CENTER LLC
c/o Cornerstone Real Estate Advisers LLC
180 Glastonbury Boulevard, Suite 401
Glastonbury, Connecticut 06033
PURCHASER:
REPUBLIC PROPERTY LIMITED PARTNERSHIP
1280 Maryland Avenue, S.W., Suite 280
Washington, D.C. 20024
PROPERTY:
Dulles Park Technology Center
Fairfax County, Virginia
DATED AS OF:
July 31, 2006

 



--------------------------------------------------------------------------------



 



INDEX

              Page  
Section 1 The Property
       
1.1 Description
       
1.2 As-Is Purchase
       
1.3 Agreement to Convey
       
 
       
Section 2 Price and Payment
       
2.1 Purchase Price
       
2.2 Payment
       
2.3 Closing
       
 
       
Section 3 Inspections and Approvals
       
3.1 Inspections
       
3.2 Title and Survey
       
3.3 Contracts
       
3.4 Permitted Encumbrances
       
3.5 Confidentiality
       
3.6 Prior to Closing
       
3.7 Damage, Destruction or Condemnation
       
3.8 Purchaser’s Right to Terminate
       
 
       
Section 4 Representations and Warranties
       
4.1 By Seller
       
4.2 By Purchaser
       
4.3 Mutual
       
4.4 Best Knowledge; Received Written Notice
       
 
       
Section 5 Costs and Prorations
       
5.1 Purchaser’s Costs
       
5.2 Seller’s Costs
       
5.3 Prorations
       
5.4 Taxes
       
5.5 In General
       
5.6 Purpose and Intent
       
 
       
Section 6 Notices
       
 
       
Section 7 Closing and Escrow
       
7.1 Escrow Instructions
       
7.2 Seller’s Deliveries
       
7.3 Purchaser’s Deliveries
       
7.4 Insurance
       
7.5 Utility Service and Deposits
       
7.6 Notice Letters
       
7.7 Post-Closing Collections
       

 



--------------------------------------------------------------------------------



 



              Page  
Section 8 Default; Failure of Condition
       
8.1 Purchaser Default
       
8.2 Seller Default
       
8.3 Conditions to Purchaser’s Obligation to Close; Failure of Condition
       
 
       
Section 9 Miscellaneous
       
9.1 Entire Agreement
       
9.2 Severability
       
9.3 Applicable Law
       
9.4 Assignability
       
9.5 Successors Bound
       
9.6 No Public Disclosure
       
9.7 Captions
       
9.8 Attorneys’ Fees
       
9.9 No Partnership
       
9.10 Time of Essence
       
9.11 Counterparts
       
9.12 Recordation
       
9.13 Proper Execution
       
9.14 Tax Protest
       
9.15 Merger
       
9.16 Limited Recourse
       
9.17 Seller Contingency
       
9.18 Survival of Representations, Warranties and Covenants; Limitation of
Liability
       
9.19 Audited Financial Statement — 314 Audit
       
 
       
List of Exhibits
       
 
       
Exhibit 1.1.1 Legal Description
       
Exhibit 1.1.3 Inventory of Personal Property
       
Exhibit 1.1.6 Schedule of Leases
       
Exhibit 3.2 Title Commitment No. NCS-237023-VA54 issued by First American Title
Insurance Company
       
Exhibit 3.3 Schedule of Contracts
       
Exhibit 4.1.4 Rent Roll
       
Exhibit 7.2.1 Form of Deed
       
Exhibit 7.2.2 Form of Bill of Sale
       
Exhibit 7.2.3 Form of Assignment and Assumption of Leases
       
Exhibit 7.2.4 Form of Assignment and Assumption of Contracts
       
Exhibit 7.2.5 Form of Assignment of Warranties and Guarantees
       
Exhibit 7.2.7 Form of FIRPTA Affidavit
       

ii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (“Agreement”), dated as of the 31st day of
July, 2006, is made by and between DULLES PARK TECH CENTER
     LLC, a Delaware limited liability company (“Seller”), with an address c/o
Cornerstone Real Estate Advisers LLC 180 Glastonbury Boulevard, Suite 401,
Glastonbury, Connecticut 06033, and REPUBLIC PROPERTY LIMITED PARTNERSHIP, a
Delaware limited partnership which is an affiliate of Republic Property Trust,
and/or its permitted assigns (“Purchaser”), with an address at 1280 Maryland
Avenue, S.W., Suite 280, Washington, D.C. 20024.
RECITALS:
     Seller desires to sell certain improved real property commonly known as
Dulles Park Technology Center located in the City of Herndon, Fairfax County,
Virginia, along with certain related personal and intangible property, and
Purchaser desires to purchase such real property, personal and intangible
property.
     NOW, THEREFORE, in consideration of the foregoing, of the covenants,
promises and undertakings set forth herein, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Seller and Purchaser agree as follows:
     1. The Property.
          1.1 Description: Subject to the terms and conditions of this
Agreement, and for the consideration herein set forth, Seller agrees to sell and
transfer, and Purchaser agrees to purchase and acquire, all of Seller’s right,
title, and interest in and to the following (collectively, the “Property”):
          1.1.1 Certain land (the “Land”) located at 13461 Sunrise Valley Drive
in the City of Herndon, Fairfax County, Virginia, and more specifically
described in Exhibit 1.1.1 attached hereto;
          1.1.2 The buildings, parking areas, improvements, and fixtures now
situated on the Land (the “Improvements”);
          1.1.3 All furniture, personal property, machinery, apparatus, and
equipment currently used in the operation, repair and maintenance of the Land
and the Improvements and situated thereon (collectively, the “Personal
Property”), generally described on Exhibit 1.1.3 attached hereto. The Personal
Property to be conveyed is subject to depletions, replacements and additions in
the ordinary course of Seller’s business;
          1.1.4 All easements, hereditaments, and appurtenances belonging to or
inuring to the benefit of Seller and pertaining to the Land, if any;
          1.1.5 Any street or road abutting the Land to the center lines
thereof;
          1.1.6 The leases or occupancy agreements, including those in effect on
the date of this Agreement which are identified on the Schedule of Leases
attached hereto as Exhibit 1.1.6, and any new leases entered into which as of
the Closing (as hereinafter

 



--------------------------------------------------------------------------------



 




defined) affect all or any portion of the Land or the Improvements (together
with any and all amendments thereto, the “Leases”), and any security deposits
actually held by Seller or otherwise owed to any tenant with respect to any such
Leases;
          1.1.7 All contracts and agreements relating to the operation or
maintenance of the Land, the Improvements or the Personal Property as described
in Exhibit 3.3 attached hereto;
          1.1.8 Assignable warranties and guaranties issued in connection with
the Improvements or the Personal Property; and
          1.1.9 All transferable consents, authorizations, variances or waivers,
licenses, permits and approvals from any governmental or quasi-governmental
agency, department, board, commission, bureau or other entity or instrumentality
solely in respect of the Land or the Improvements.
     1.2 “As-Is” Purchase
          1.2.1 No person acting on behalf of Seller is authorized to make, and
by execution hereof, Purchaser acknowledges that no person has made, any
representation, agreement, statement, warranty, guarantee or promise regarding
the Property or the transaction contemplated herein or the zoning, construction,
physical condition or other status of the Property except as may be expressly
set forth in this Agreement. No representation, warranty, agreement, statement,
guarantee or promise, if any, made by any person acting on behalf of Seller
which is not contained in this Agreement will be valid or binding on Seller.
          1.2.2 PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH
RESPECT TO (I) VALUE; (II) THE INCOME TO BE DERIVED FROM THE PROPERTY; (III) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
MAY CONDUCT THEREON, INCLUDING, WITHOUT LIMITATION, THE POSSIBILITIES, IF ANY,
FOR FUTURE DEVELOPMENT OF THE PROPERTY; (IV) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; (V) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE
PROPERTY; (VI) THE NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE INDOOR AND OUTDOOR ENVIRONMENT AIR QUALITY, WATER, SOIL
AND GEOLOGY; (VII) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH
ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY OR BODY; (VIII) THE MANNER OR QUALITY OF THE CONSTRUCTION OR
MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY; (IX) COMPLIANCE WITH ANY
FEDERAL, STATE, AND LOCAL ENVIRONMENTAL PROTECTION, POLLUTION, HEALTH AND SAFETY
OR LAND USE LAWS, RULES, REGULATIONS, ORDINANCES, ORDERS,

2



--------------------------------------------------------------------------------



 



REQUIREMENTS OR COMMON LAW, INCLUDING, WITHOUT LIMITATION, TITLE III OF THE
AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED, THE FEDERAL WATER POLLUTION
CONTROL ACT, AS AMENDED, THE RESOURCE CONSERVATION AND RECOVERY ACT, AS AMENDED,
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF
1980, AS AMENDED, THE SAFE DRINKING WATER ACT, AS AMENDED, THE HAZARDOUS
MATERIALS TRANSPORTATION ACT, AS AMENDED, THE OCCUPATIONAL SAFETY AND HEALTH ACT
OF 1970, AS AMENDED, THE TOXIC SUBSTANCE CONTROL ACT, AS AMENDED, AND
REGULATIONS PROMULGATED UNDER ANY OF THE FOREGOING AND ANALOGOUS STATE STATUTES
AND REGULATIONS; (X) THE PRESENCE OR ABSENCE OF HAZARDOUS OR TOXIC MATERIALS,
SUBSTANCES OR WASTE AT, ON, UNDER, OR ADJACENT TO THE PROPERTY; (XI) THE
CONTENT, COMPLETENESS OR ACCURACY OF THE DUE DILIGENCE MATERIALS OR PRELIMINARY
REPORT REGARDING TITLE; (XII) THE CONFORMITY OF THE IMPROVEMENTS TO ANY PLANS OR
SPECIFICATIONS FOR THE PROPERTY INCLUDING ANY PLANS AND SPECIFICATIONS THAT MAY
HAVE BEEN OR MAY BE PROVIDED TO PURCHASER; (XIII) THE CONFORMITY OF THE PROPERTY
TO PAST, CURRENT OR FUTURE APPLICABLE ZONING OR BUILDING REQUIREMENTS;
(XIV) DEFICIENCY OF ANY UNDERSHORING, (XV) DEFICIENCY OF ANY DRAINAGE; (XVI) THE
FACT THAT ALL OR A PORTION OF THE PROPERTY MAY BE LOCATED ON OR NEAR AN
EARTHQUAKE FAULT LINE; (XVII) THE EXISTENCE OF VESTED LAND USE, ZONING OR
BUILDING ENTITLEMENTS AFFECTING THE PROPERTY; OR (XVIII) WITH RESPECT TO ANY
OTHER MATTER. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT, HAVING BEEN GIVEN
THE OPPORTUNITY TO INSPECT THE PROPERTY AND REVIEW INFORMATION AND DOCUMENTATION
AFFECTING THE PROPERTY, PURCHASER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE PROPERTY AND REVIEW OF SUCH INFORMATION AND DOCUMENTATION, AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER, EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, ANY INFORMATION MADE AVAILABLE TO
PURCHASER OR PROVIDED OR TO BE PROVIDED BY OR ON BEHALF OF SELLER WITH RESPECT
TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT
MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES
NO REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT. PURCHASER AGREES TO FULLY AND
IRREVOCABLY RELEASE SELLER FROM ANY AND ALL CLAIMS THAT PURCHASER MAY NOW HAVE
OR HEREAFTER ACQUIRE AGAINST SELLER FOR ANY COSTS, LOSS, LIABILITY, DAMAGE,
EXPENSE, DEMAND, ACTION OR CAUSE OF ACTION ARISING FROM SUCH INFORMATION OR
DOCUMENTATION. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR
WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY,
OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE
MAXIMUM EXTENT

3



--------------------------------------------------------------------------------



 



PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN
“AS IS” CONDITION AND BASIS WITH ALL FAULTS, AND THAT SELLER HAS NO OBLIGATIONS
TO MAKE REPAIRS, REPLACEMENTS OR IMPROVEMENTS EXCEPT AS MAY OTHERWISE BE
EXPRESSLY STATED HEREIN. PURCHASER REPRESENTS, WARRANTS, AND COVENANTS TO
SELLER, WHICH REPRESENTATION, WARRANTY, AND COVENANTS TO SELLER SHALL SURVIVE
THE CLOSING AND NOT BE MERGED WITH THE DEED, THAT, EXCEPT FOR SELLER’S EXPRESS
REPRESENTATIONS, WARRANTIES AND COVENANTS SPECIFIED IN THIS AGREEMENT, PURCHASER
IS RELYING SOLELY UPON PURCHASER’S OWN INVESTIGATION OF THE PROPERTY.
     BY INITIALING BELOW, PURCHASER ACKNOWLEDGES THAT (i) THIS SECTION 1.2.3 HAS
BEEN READ AND FULLY UNDERSTOOD, (ii) PURCHASER HAS HAD THE OPPORTUNITY TO ASK
QUESTIONS OF ITS COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE, AND (iii) PURCHASER
HAS ACCEPTED AND AGREED TO THE TERMS SET FORTH IN THIS SECTION 1.2.3.

         
 
  /s/ GRS
 
PURCHASER’S INITIALS    

     1.2.3 Nothing contained in this Agreement shall be construed as authorizing
Purchaser to apply for a zoning change, variance, subdivision map, lot line
adjustment or other discretionary governmental act, approval or permit with
respect to the Property prior to the Closing, and Purchaser agrees not to do so,
without Seller’s prior written approval, which approval may be withheld in
Seller’s sole and absolute discretion. Purchaser agrees not to submit any
reports, studies or other documents, including, without limitation, plans and
specifications, impact statements for water, sewage, drainage or traffic,
environmental review forms, or energy conservation checklists to any
governmental agency, or any amendment or modification to any such instruments or
documents prior to the Closing unless first approved by Seller, which approval
Seller may withhold in Seller’s sole discretion. Purchaser’s obligation to
purchase the Property shall not be subject to or conditioned upon Purchaser’s
obtaining any variances, zoning amendments, subdivision maps, lot line
adjustment, or other discretionary governmental act, approval or permit.
     1.2.4 Purchaser shall rely solely upon Purchaser’s own knowledge of the
Property based on its investigation of the Property and its own inspection of
the Property in determining the Property’s physical condition. Except as
expressly set forth in this Agreement, Purchaser and anyone claiming by, through
or under Purchaser hereby waives its right to recover from and fully and
irrevocably releases Seller, its members (and their and their members’)
employees, officers, directors, representatives, agents, managers, servants,
attorneys, affiliates, parent, subsidiaries, successors and assigns, and all
persons, firms, corporations and organizations in its behalf (“Released
Parties”) from any and all claims that it may now have or hereafter acquire
against any of the Released Parties for any costs, loss, liability, damage,
expenses, demand, action or cause of action arising from or related to any
construction defects, errors, omissions or other physical conditions, latent or
otherwise, including environmental matters, affecting the Property, or any
portion thereof. The foregoing release includes claims of which Purchaser is
presently unaware or which Purchaser does not presently suspect to exist which,
if known by Purchaser, would materially affect Purchaser’s release to Seller. In
this connection

4



--------------------------------------------------------------------------------



 



and to the extent permitted by law, Purchaser hereby agrees, represents and
warrants, which representation and warranty shall survive the Closing and not be
merged with the Deed, that Purchaser realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses which are presently unknown, unanticipated and unsuspected, and
Purchaser further agrees, represents and warrants, which representation and
warranty shall survive the Closing and not be merged with the Deed, that the
waivers and releases herein have been negotiated and agreed upon in light of
that realization and that Purchaser nevertheless hereby intends to release,
discharge and acquit Seller from any such unknown causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses which might
in any way be included as a material portion of the consideration given to
Seller by Purchaser in exchange for Seller’s performance hereunder.
     Without limiting the foregoing, Purchaser hereby agrees that, if at any
time after the Closing, any third party or governmental agency seeks to hold
Purchaser responsible for the presence of, or any loss, cost or damage
associated with, Hazardous Materials in, on, above or beneath the Property or
emanating therefrom, then, except as otherwise expressly set forth in this
Agreement, Purchaser waives any rights it may have against Seller or the
Released Parties in connection therewith, including under CERCLA (hereafter
defined), and, except as otherwise expressly set forth in this Agreement,
Purchaser agrees that it shall not (1) implead the Seller or the Released
Parties, (2) bring a contribution action or similar action against the Seller or
the Released Parties, or (3) attempt in any way to hold the Seller or the
Released Parties responsible with respect to any such matter. Purchaser
irrevocably covenants never to commence or prosecute, or to collude with others
to commence or prosecute, against Seller or any other Released Party any action
or proceeding based upon any claim covered by the foregoing release.
     Purchaser specifically waives the provisions of any law of any state,
territory or jurisdiction the import of which is as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
     Seller has given Purchaser material concessions regarding this transaction
in exchange for Purchaser agreeing to the provisions of this Section 1.2.4.
Seller and Purchaser have each initialed this Section 1.2.4 to further indicate
their awareness and acceptance of each and every provision hereof.

             
/s/ SJ
 
SELLER’S INITIALS
      /s/ GRS
 
PURCHASER’S INITIALS    

     1.2.5 From and after the Closing, Purchaser shall protect, defend,
indemnify and hold Seller and Seller’s parent company, if any, and their
respective affiliates and subsidiaries, and their respective members, partners,
directors, officers, participants, employees, consultants, managers and agents
free and harmless from and against any and all claims (including third party
claims), demands, liabilities, damages, costs and expenses, including, without
limitation, investigatory expenses, clean-up costs and reasonable attorneys’
fees of whatever kind or nature arising from or in any way connected with the
physical condition of the Property or any other aspect of the Property,

5



--------------------------------------------------------------------------------



 



which accrue after the Closing and which were not actually caused by Seller
prior to Closing. Purchaser’s obligations of indemnity set forth herein shall
survive the Closing and shall not be merged with the Deed.
          1.2.6 Purchaser shall indemnify, defend, protect and hold harmless
Seller and Seller’s parent company, if any, and their respective affiliates and
subsidiaries, and their respective members, partners, directors, officers,
participants, employees, consultants, managers and agents, from and against any
and all damages, losses, liabilities, costs or expenses whatsoever (including
attorneys’ fees and costs) and claims therefor (collectively, “Claims”), whether
direct or indirect, known or unknown, or foreseen or unforeseen, which may arise
from or be related to Purchaser’s due diligence and other activities on or at
the Property, including, but not limited to, the acts or omissions of Purchaser
or its employees, agents, suppliers or contractors. Purchaser’s obligations
hereunder shall survive the Closing and shall not be merged with the Deed.
     1.3 Agreement to Convey. Seller agrees to convey, and Purchaser agrees to
accept, title to the Land and the Improvements by special warranty deed in the
condition described in Section 3.4 and title to the Personal Property, by bill
of sale, without warranty as to the title or the condition of such personalty.
2. Price and Payment.
     2.1 Purchase Price. The purchase price for the Property (“Purchase Price”)
is FORTY-EIGHT MILLION THREE HUNDRED THOUSAND AND 00/100 DOLLARS
($48,300,000.00) U.S.
     2.2 Payment. Payment of the Purchase Price is to be made in cash as
follows:
          2.2.1 (a) Purchaser has made an earnest money deposit of ONE MILLION
AND 00/100 DOLLARS ($1,000,000.00) (the “Initial Deposit”) prior to or
contemporaneously with the full execution of this Agreement by Purchaser and
Seller.
                    (b) The Initial Deposit, when paid, will be placed and held
in escrow by Tri-State Commercial Closings, Inc., Washington, D.C. (“Title
Company”) in an interest bearing account at 1150-18th Street, N.W., Suite 575,
Washington, D.C. 20036.
                    (c) Unless Purchaser has timely issued the Termination
Notice (as defined herein) pursuant to the provisions of Section 3.8, on or
before the Termination Date (as defined herein) Purchaser shall deposit (the
“Additional Deposit”) an additional ONE MILLION AND 00/100 DOLLARS
($1,000,000.00) into escrow with the Title Company (together with the Initial
Deposit, the “Deposit”).
                    (d) Any interest earned on the Deposit (including the
Initial Deposit) shall be considered as part of the Deposit. Except as otherwise
provided in this Agreement, the Deposit will be applied to the Purchase Price at
the Closing.
          2.2.2 At the Closing, Purchaser shall pay Seller FORTY-EIGHT MILLION,
THREE HUNDRED THOUSAND AND 00/100 DOLLARS ($48,300,000.00), inclusive of the
Deposit and subject to adjustment for the prorations as provided herein, to a
bank account designated by Seller via wire transfer in immediately available
funds.

6



--------------------------------------------------------------------------------



 



     2.3 Closing. Payment of the Purchase Price and the closing hereunder (the
“Closing”) will take place pursuant to an escrow closing on or before thirty
(30) days after the Termination Date, as defined herein (“Date of Closing”), at
the offices of the Title Company at 10:00 A.M. local time or at such other time
and place as may be agreed upon in writing by Seller and Purchaser. Purchaser
shall provide to Seller not less than five (5) business days’ prior written
notice of the Date of Closing if Purchaser desires to settle prior to the
thirtieth (30th) day described above.
3. Inspections and Approvals.
     3.1 Inspections.
          3.1.1 Seller and Purchaser agrees that Purchaser or Purchaser’s agents
or representatives have had, and, upon reasonable prior notice to Seller, shall
continue to have through the Date of Closing or earlier termination of this
Agreement, reasonable access to the Property for purposes of non-intrusive
physical and environmental inspection of the Property and review of the Leases,
the expenses and other matters, including, to the extent Purchaser deems it
necessary or appropriate, conducting a risk assessment or inspection for the
presence of lead-based paint and/or lead-based paint hazards. At Seller’s
election, a representative of Seller shall be present during all such
inspections, reviews and assessments.
PURCHASER SHALL NOT FURTHER CONDUCT OR ALLOW ANY PHYSICALLY INTRUSIVE TESTING
OF, ON OR UNDER THE PROPERTY WITHOUT FIRST OBTAINING SELLER’S WRITTEN CONSENT AS
TO THE TIMING AND SCOPE OF WORK TO BE PERFORMED AND, UPON REQUEST OF SELLER,
ENTERING INTO AN ACCESS AGREEMENT IN A FORM ACCEPTABLE TO SELLER. PURCHASER’S
BREACH OF THE FOREGOING PROHIBITION SHALL ENTITLE SELLER, AT ITS OPTION,
IMMEDIATELY AND WITHOUT ANY CURE PERIOD TO DECLARE THIS AGREEMENT TO BE
TERMINATED, WHEREUPON, PROVIDED PURCHASER IS NOT OTHERWISE IN DEFAULT UNDER THIS
AGREEMENT, THE DEPOSIT SHALL BE RETURNED TO PURCHASER. Purchaser represents,
warrants and agrees that, in making any non-intrusive physical or environmental
inspections of the Property, Purchaser or Purchaser’s agents will carry not less
than One Million Dollars ($1,000,000) comprehensive general liability insurance
with contractual liability endorsement which insures Purchaser’s indemnity
obligations hereunder, and, upon request of Seller, will provide Seller with
written evidence of same, will not interfere with the activity of tenants or any
persons occupying or providing service at the Property, prior to the Date of
Closing, will not reveal to any third party not approved by Seller the results
of its inspections (excluding, however, Purchaser’s attorneys, accountants,
advisors, representatives, partners and lenders) and will restore promptly any
physical damage caused by the inspections. Purchaser shall give Seller
reasonable prior notice of its intention to conduct any inspections, and Seller
reserves the right to have a representative present. Purchaser agrees to provide
Seller with a copy of any inspection report, which agreement shall survive the
Closing or termination of this Agreement. Purchaser agrees (which agreement
shall survive the Closing or termination of this Agreement) to indemnify,
defend, and hold Seller free and harmless from any loss, injury, damage, claim,
lien, cost or expense, including attorneys’ fees and costs, arising out of a
breach of the foregoing agreements by Purchaser in connection with the
inspection of the Property, or otherwise from the exercise by Purchaser or its
agents or

7



--------------------------------------------------------------------------------



 



representatives of the right of access under this Section 3.1. Any inspections
shall be at Purchaser’s expense.
          3.1.2 Except as expressly set forth in this Agreement, Seller makes no
representations or warranties as to the truth, accuracy or completeness of any
materials, data or other information supplied to Purchaser in connection with
Purchaser’s inspection of the Property (e.g., that such materials are complete,
accurate or the final version thereof, or that all such materials are in
Seller’s possession). It is the parties’ express understanding and agreement
that, except as expressly set forth in this Agreement, such materials are
provided only for Purchaser’s convenience in making its own examination and
determination as to whether it wishes to purchase the Property, and, in doing
so, Purchaser shall rely exclusively on its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller. Except as expressly set forth in this Agreement, Purchaser expressly
disclaims any intent to rely on any such materials provided to it by Seller in
connection with its inspection and agrees that it shall rely solely on its own
independently developed or verified information.
     3.2 Title and Survey. Prior to execution of this Agreement, (i) Seller has
obtained a commitment for title insurance on the Land and the Improvements,
together with copies of all items shown as exceptions to title therein, issued
by First American Title Insurance Company and identified as Commitment
No. NCS-237023-VA54, a copy of which is attached hereto as Exhibit 3.2 (“Title
Commitment”), and (ii) Seller has, prior to the Effective Date (as defined
herein) caused to be delivered to Purchaser a survey of the Land entitled “Plat
Showing ALTA/ACSM LAND TITLE SURVEY of PARCEL B-1A THE CAMPUS AT DULLES
TECHNOLOGY CENTER” dated June 13, 2006 by William H. Gordon Associates, Inc.
(the “Survey”). Purchaser’s sole right with respect to any Title Commitment or
Survey matter to which it objects shall be to elect on or before the Termination
Date to terminate this Agreement pursuant to Section 3.8 hereof. the foregoing
notwithstanding, Seller shall be obligated to pay off at Closing any mortgages
and other liens securing the payment of money created by Seller and which may be
cured or removed by the payment of money. Unless Purchaser elects to terminate
this Agreement on or before the Termination Date, in accordance with Section 3.8
of this Agreement, all matters shown in the Title Commitment and/or on the
Survey shall be deemed to be approved by Purchaser as “Permitted Encumbrances”.
     3.3 Contracts and Leases.
          3.3.1 Purchaser shall assume at the Closing the service, maintenance,
supply or other contracts relating to the operation of the Property which are
identified on Exhibit 3.3 attached hereto (collectively, and including any and
all amendments thereto, the “Contracts”) with respect to those obligations which
arise from and after the Date of Closing. Within two (2) business days of the
Effective Date (as defined herein), Seller agrees to provide or otherwise make
available to Purchaser true, correct and complete copies of all such Contracts
          3.3.2 Within two (2) business days of the Effective Date (as defined
herein), Seller agrees to provide or otherwise make available to Purchaser
copies of all Leases.
     3.4 Permitted Encumbrances. With respect to the state of title to the
Property and all other matters relating to the Property, including its
feasibility for Purchaser’s intended use

8



--------------------------------------------------------------------------------



 



and its suitability as an investment, Purchaser shall be deemed to have approved
and to have agreed to purchase the Property subject to the following:
          3.4.1 All matters deemed to be Permitted Encumbrances pursuant to
Section 3.2 hereof;
          3.4.2 the Contracts and the Leases (and the rights of the tenants
thereunder) and all contracts and leases (and the rights of the tenants
thereunder) described in Section 3.6.3 and Section 3.6.4;
          3.4.3. the lien of non-delinquent real and personal property taxes and
assessments;
          3.4.4 any service, installation, connection, maintenance or
construction charges due after the Closing, and subject to the proration
provisions hereof, for sewer, water, electricity, telephone, cable television or
gas; and
          3.4.5 governmental laws, codes, ordinances, and restrictions now or
hereafter in effect in so far as these affect the Property.
All of the foregoing are referred to herein collectively as “Permitted
Encumbrances”.
     3.5 Confidentiality. Unless Seller specifically and expressly otherwise
agrees in writing and except to the extent that any disclosure is required by
applicable law or securities regulation, Purchaser agrees that all information
regarding the Property of whatsoever nature made available to it by Seller or
Seller’s agents or representatives (“Proprietary Information”) is confidential
and shall not be disclosed to any other person except those assisting Purchaser
with the transaction, or Purchaser’s lender, if any, and then only upon
Purchaser making such person aware of the confidentiality restriction and
procuring such person’s agreement to be bound thereby. In the event the purchase
and sale contemplated hereby fails to close for any reason whatsoever, Purchaser
agrees to return to Seller, or cause to be returned to Seller all Proprietary
Information. Further, Purchaser agrees not to use or allow to be used any
Proprietary Information for any purpose other than to determine whether to
proceed with the contemplated purchase, or if same is consummated, in connection
with the operation of the Property post-Closing. Notwithstanding any other term
of this Agreement, the provisions of this Section 3.5 shall survive the Closing
or the termination of this Agreement. In addition, this Agreement and all
information concerning the Purchaser shall be kept strictly confidential by the
parties hereto, except to the extent that disclosure is required by applicable
law or securities regulation or otherwise upon the written consent of both
Seller and Purchaser.
     3.6 Prior to Closing. Until the Closing, Seller or Seller’s agent:
          3.6.1 Shall keep the Property insured against fire and other hazards
covered by extended coverage endorsement and comprehensive public liability
insurance against claims for bodily injury, death and property damage occurring
in, on or about the Property.
          3.6.2 Shall operate and maintain the Property in a businesslike manner
and substantially in accordance with Seller’s past practices with respect to the
Property, and

9



--------------------------------------------------------------------------------



 



make any and all repairs and replacements reasonably required to deliver the
Property to Purchaser at the Closing in its present condition, normal wear and
tear excepted, provided that in the event of any loss or damage to the Property
as described in Section 3.7, Seller shall have an obligation to Purchaser to
repair the Property only if Seller so elects and then shall be obligated only to
the extent of available insurance proceeds.
          3.6.3 Shall enter into only those third party contracts which are
necessary to carry out its obligations under Section 3.6.2 and which shall be
cancelable on thirty (30) days written notice. If Seller enters into any such
contract, it shall promptly provide written notice thereof to Purchaser and
unless Purchaser, within seven (7) days thereafter, notifies Seller in writing
of its intention to assume such contract, it shall not be treated as a contract
assumed by Purchaser under Section 3.3 hereof.
          3.6.4 May continue to execute new leases or amend, terminate or accept
the surrender of any existing tenancies or approve any subleases; provided that,
if Seller enters into or amends any lease pertaining to the Property after the
date hereof and prior to the Termination Date (all of which Seller is authorized
to do and all of which shall, collectively, constitute “Authorized Leasing
Activity”), Seller shall provide Purchaser with copies of all documents
evidencing the same promptly following execution thereof, and in all events at
least two (2) business days prior to the Termination Date. On and after the
Termination Date, as long as this Agreement remains in force and effect, Seller
shall not enter into or amend any lease pertaining to the Property
(collectively, “Prospective Leasing Activity”) unless Purchaser has approved the
same, including all documentation relating thereto (Purchaser being deemed to
have approved the same unless written notice of disapproval, specifying the
reason for Purchaser’s disapproval, is given to Seller within three (3) business
days following Seller’s written request for approval thereof accompanied by all
documentation relating thereto). At Closing, Seller shall assign to Purchaser
all contracts relating to, and Purchaser shall assume responsibility for
performance of, and payment of all costs of, all tenant improvement work and
leasing commissions to be performed or paid pursuant to or on account of leases
in effect as of the date hereof which has not been then been completed and paid
for; provided Purchaser shall receive at Closing a credit for all such unpaid
costs. At Closing, Seller shall receive a credit for all tenant improvement
costs and leasing commissions paid by Seller with respect to all Authorized
Leasing Activity, and all Prospective Leasing Activity approved (or deemed
approved) by Purchaser pursuant to the provisions of this Section 3.6.4, all of
which shall be deemed to be Permitted Exceptions, and all contracts relating
thereto shall be assigned to and assumed by Purchaser. At Closing, Seller shall
assign to Purchaser all contracts relating to, and Purchaser shall assume
responsibility for performance of, and payment of all costs of, all tenant
improvement work and leasing commissions to be performed or paid pursuant to or
on account of any Authorized Leasing Activity, and any Prospective Leasing
Activity approved (or deemed approved) by Purchaser pursuant to the provisions
of this Section 3.6.4, which has not then been completed and paid for.
          3.6.5 Seller shall use commercially reasonable efforts to have
delivered to Purchaser, prior to that date which is five (5) business days prior
to the Date of Closing, tenant estoppel certificates for each of the tenants
with respect to the Property, which estoppel certificates shall be consistent
with the terms and conditions of each tenant’s respective Lease.
     3.7 Damage, Destruction or Condemnation.

10



--------------------------------------------------------------------------------



 



          3.7.1 If, prior to the Closing, (i) there is more than One Million
Dollars ($1,000,000) of damage to the Property, (ii) fifteen percent (15%) or
more of the net rentable area of the building(s) or of the parking spaces on the
Property is rendered completely untenantable or (iii) any substantial point of
access to the Property is rendered completely untenantable, or are destroyed or
taken under power of eminent domain (individually, a “Material Claim”),
Purchaser may elect to terminate this Agreement by giving written notice of its
election to Seller within fourteen (14) days after receiving notice of such
destruction or taking. If Purchaser does not give such written notice within
such fourteen (14) day period, this transaction shall be consummated on the date
and at the Purchase Price provided for in Section 2, and Seller will assign to
Purchaser the physical damage proceeds of any insurance policy(ies) payable to
Seller, or Seller’s portion of any condemnation award, in both cases, up to the
amount of the Purchase Price, and, if an insured casualty, pay to Purchaser the
amount of any deductible but not to exceed the amount of the loss.
          3.7.2 If, prior to the Closing, there is destruction or a taking with
respect to the Property that does not constitute a Material Claim, Purchaser
shall close this transaction on the date and at the Purchase Price agreed upon
in Section 2, and Seller will assign to Purchaser the physical damage proceeds
of any insurance policies payable to Seller, or Seller’s portion of any
condemnation award, in both cases, up to the amount of the Purchase Price and,
if an insured casualty, pay to Purchaser the amount of any deductible but not to
exceed the amount of the loss.
     3.8 Purchaser’s Right to Terminate. If Purchaser determines in its sole
discretion that the Property is not a suitable investment for its purposes,
Purchaser shall have the right by giving Seller written notice (the “Termination
Notice”) on or before 5:00 PM on that date (the “Termination Date”) which is
five (5) business days after the date that both Purchaser and Seller have
received a fully executed copy of this Agreement (the “Effective Date”), to
terminate its obligation to purchase the Property. If the Termination Notice is
timely given or Seller’s Approval pursuant to Section 9.17 hereof has not been
timely received by Purchaser, the Title Company shall immediately return the
Deposit to Purchaser and neither party shall have any further liability
hereunder except for Purchaser’s obligations set forth in Section 3.1 and
Section 3.5 hereof.
4. Representations and Warranties.
     4.1 By Seller. Seller represents and warrants to Purchaser that:
          4.1.1 Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware. Upon
approval of this transaction by the Investment Committee of Cornerstone Real
Estate Advisers LLC (“CREA”), the manager of the sole member of Seller, the
execution of this Agreement by Seller and the performance by Seller of its
obligations hereunder shall have been duly authorized, and the execution and
performance of this Agreement by Seller will not violate any term of its
organizational documents.
          4.1.2 Seller will, prior to the Closing, operate and maintain the
Property in a businesslike manner and substantially in accordance with Seller’s
past practices with respect to the Property.

11



--------------------------------------------------------------------------------



 



          4.1.3 Seller is not a person or entity described by Section 1 of the
Executive Order (No. 13224) Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 24, 2001), or whose name appears on the United States Treasury
Department’s Office of Foreign Assets Control most current list of “Specifically
Designated National and Blocked Persons”, and does not engage in any dealings or
transactions, and is not otherwise associated, with any such persons or
entities.
          4.1.4 Seller has provided or made available to Purchaser true, correct
and complete copies of each of the Leases. The Rent Roll attached hereto as
Exhibit 4.1.4 is the current rent roll for the Property prepared by Seller’s
property manager for the Property and used by Seller in connection with Seller’s
day to day ownership, management and operation of the Property and, to the best
of Seller’s knowledge, is a true and correct copy of the Rent Roll with respect
to such Leases as of the Effective Date.
          4.1.5 Except to the extent disclosed to Purchaser in writing or in the
materials made available to Purchaser for its review prior to the date hereof,
to the best of Seller’s knowledge Seller has not received written notice of any
proposed special assessments which would affect the Land or the Improvements.

12



--------------------------------------------------------------------------------



 



          4.1.6 To the best of Seller’s knowledge, except as set forth on
Exhibit 4.1.6, Seller has not received written notice from any governmental
authority having jurisdiction over the Property stating that the Property is in
violation of any zoning, building, fire or health code and which remains
uncured.
          4.1.7 To the best of Seller’s knowledge and except as may be disclosed
in the environmental reports delivered by Seller to Purchaser on or before the
date hereof, Seller has not received written notice from any governmental
authority having jurisdiction over the Property stating that the Property is in
violation of any Environmental Law which remains uncured. As used herein,
“Environmental Law” means, collectively, (1) the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (“CERCLA”) (41
U.S.C. § 9601 et seq.) the Resource Conservation and Recovery Act, 42 U.S.C. § §
6901 et seq. (“RCRA”), and the Toxic Substances Control Act, as amended (“TSCA”)
(15 U.S.C. § 2601 et seq.); and (2) any other federal, state or local laws,
ordinances, statutes, codes, rules, regulations, orders or d decrees now or
hereinafter in effect relating to (A) pollution, (B) the protection or
regulation of human health, natural resources or the environment, (C) the
treatment, storage or disposal of Hazardous Materials, or (D) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment. As used herein, “Hazardous Materials” means, collectively, any
chemical, waste, or other material that is or contains (1) any “hazardous
substance” as now or hereafter defined in § 101(14) of CERCLA or any regulations
promulgated under CERCLA; (2) any “hazardous” or “toxic” waste as now or
hereafter defined in RCRA or any regulations promulgated under RCRA; (3) any
substance now or hereafter regulated by TSCA or any regulations, rule, order or
requirement promulgated under TSCA; (4) petroleum, petroleum by products,
gasoline, diesel fuel, or other petroleum hydrocarbons; (5) asbestos and
asbestos-containing material in any form, whether friable or non-friable;
(6) polychlorinated byphenyls; or (7) lead and lead-containing products.
          4.1.8 To the best of Seller’s knowledge, Seller has not received
written notice from any governmental authority of any pending condemnation
proceeding affecting the Property.
          4.1.9 To the best of Seller’s knowledge, Seller is not a party
defendant in any legal proceedings relating to the Property (and has not
received any written notice of any threatened legal proceeding relating to the
Property) which, if adversely determined, would have a material adverse effect
on the Property or would prevent Seller from consummating the transaction
contemplated.
Seller shall have no liability with respect to a breach of the representations
and warranties set forth above to the extent that Purchaser proceeds with the
closing of the transaction contemplated hereby with actual knowledge of such
breach prior to the Date of Closing.
     4.2 By Purchaser. Purchaser represents and warrants to Seller that:
          4.2.1 Purchaser is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware, has duly
authorized the execution and performance of this Agreement, and such execution
and performance will not violate any term of its organizational documents.

13



--------------------------------------------------------------------------------



 



          4.2.2 Purchaser is acting as principal in this transaction with
authority to close the transaction.
          4.2.3 No petition in bankruptcy (voluntary or otherwise), assignment
for the benefit of creditors, or petition seeking reorganization or arrangement
or other action under Federal or State bankruptcy laws is pending against or
contemplated by Purchaser.
          4.2.4 By the Termination Date, Purchaser shall (subject to Seller’s
express representations, warranties and covenants contained herein) have
inspected the Property to its satisfaction at its expense and will have
ascertained to its satisfaction the extent to which the Property complies with
applicable zoning, building, environmental, health and safety and all other
laws, codes and regulations.
           4.2.5 By the Termination Date and subject to Seller’s express
representations, warranties and covenants contained herein, Purchaser shall have
reviewed the Leases, Contracts, expenses and other matters relating to the
Property and, based upon its own investigations, inspections, tests and studies,
shall have determined to purchase the Property and to assume Seller’s
obligations under the Leases, Contracts and otherwise with respect to the
Property.
           4.2.6 Unless otherwise disclosed to Seller in writing, neither
Purchaser nor any affiliate of or principal in Purchaser is other than a citizen
of, or partnership, corporation or other form of legal person domesticated in
the United States of America.
          4.2.7 Purchaser shall not use the assets of an employee benefit plan
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and covered under Title I, Part 4 of ERISA or
Section 4975 of the Code of 1986 in the performance or discharge of its
obligations hereunder, including the acquisition of the Property. Purchaser
shall not assign its interest hereunder to any person or entity which does not
expressly make this covenant and warranty for the benefit of Seller.
          4.2.8 Purchaser is not a person or entity described by Section 1 of
the Executive Order (No. 13224) Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 24, 2001), or whose name appears on the Untied States Treasury
Department’s Office of Foreign Assets Control most current list of “Specifically
Designated National and Blocked Persons”, and does not engage in any dealings or
transactions, and is not otherwise associated, with any such persons or
entities.
     4.3 Mutual. Each of Seller and Purchaser represents to the other that it
has had no dealings, negotiations, or consultations with any broker,
representative, employee, agent or other intermediary, other than Trammell Crow
Services, Inc. (“Broker”) in connection with the Agreement or the sale of the
Property. Seller and Purchaser agree that each will indemnify, defend and hold
the other free and harmless from the claims of any other broker(s),
representative(s), employee(s), agent(s) or other intermediary(ies) claiming to
have represented Seller or Purchaser, respectively, or otherwise to be entitled
to compensation in connection with this Agreement or in connection with the sale
of the Property. Seller shall be solely responsible for the payment of any
commission to Broker upon the Closing in accordance with the terms of a written
agreement between Seller and

14



--------------------------------------------------------------------------------



 



Broker. No other commission shall be due and payable by Seller in connection
with the purchase and sale of the Property.
     4.4 Best Knowledge; Received Written Notice. Whenever a representation or
warranty is made in this Agreement on the basis of the best of Seller’s
knowledge, or whether Seller has received written notice, such representation,
warranty or other statement is made with the exclusion of any facts disclosed to
or otherwise known by Purchaser or its agents, and is made solely on the basis
of the current, conscious, and actual, as distinguished from implied, imputed
and constructive, knowledge on the date that such representation or warranty is
made, without inquiry or investigation or duty thereof, of Paul Bacon, (the
officer of CREA having primary responsibility for the management, operation and
sale of the Property), without attribution to such specific officers of facts
and matters otherwise within the personal knowledge of any other officers or
employees of Seller or third parties, including but not limited to tenants and
property managers of the Property, and excluding, whether or not actually known
by such specific officer, any matter known to Purchaser or its agents at the
time of Closing. So qualifying Seller’s knowledge shall in no event give rise to
any personal liability on the part of Paul Bacon or any other officer or
employee of Seller or CREA.
5. Costs and Prorations.
     5.1 Purchaser’s Costs. Purchaser will pay the following costs of closing
this transaction:
          5.1.1 The fees and disbursements of its counsel, inspecting architect
and engineer, if any;
          5.1.2 One-half (1/2) of any escrow and closing fees to the Title
Company;
          5.1.3 All sales or use taxes relating to the transfer of personal
property to Purchaser;
          5.1.4 The cost of any title insurance policy issued in connection with
this Agreement or the transaction contemplated hereby;
          5.1.5 The cost of the Survey and the costs of any other survey or any
environmental study obtained by Purchaser;
          5.1.6 Any title search fees and premiums for any title commitments
including the Title Commitment;
          5.1.7 All expenses pertaining to any financing obtained by Purchaser;
          5.1.8 All recording fees and real estate transfer, stamp or
documentary tax(es); and
          5.1.9 Any other expense(s) incurred by Purchaser or its
representative(s) in inspecting or evaluating the Property or closing this
transaction.
     5.2 Seller’s Costs.

15



--------------------------------------------------------------------------------



 



          Seller will pay:
          5.2.1 The fees and disbursements of Seller’s counsel; and
          5.2.2 One-half (1/2) of any escrow fees.
     5.3 Prorations.
          5.3.1 All rents (expressly excluding, however, tenant reimbursements
for Operating Costs, as defined below), security deposits and any other amounts
actually paid by tenants, all other income, and all personal property taxes,
installment payments of special assessment liens, vault charges, sewer charges,
utility charges and normally prorated operating expenses actually collected,
billed or paid as of the Date of Closing shall be prorated as of the Date of
Closing and be adjusted against the Purchase Price due at the Closing.
Uncollected rent (“Uncollected Rent”) shall not be prorated and, to the extent
attributable to the period prior to the Date of Closing, shall remain the
property of Seller. Any lump sum or one time payment of rents which Seller
received and which are derived from contracts which continue after the Date of
Closing shall be adjusted between the Purchaser and Seller accordingly. Within
ninety (90) days after the Closing, Purchaser and Seller will make a further
adjustment for such rents (subject to the provisions of Section 7.7 below),
taxes or charges which may have accrued or been incurred prior to the Date of
Closing, but not billed or paid at that date. All prorations shall be made on an
actual monthly basis.
          5.3.2 Seller, as landlord under the Leases, is currently collecting
from tenants under the Leases additional rent to cover taxes, insurance,
utilities (to the extent not paid directly by tenants), common area maintenance
and other operating costs and expenses (collectively, “Operating Costs”) in
connection with the ownership, operation, maintenance and management of the
Property. To the extent that any additional rent (including, without limitation,
estimated payments for Operating Costs) is paid by tenants to the landlord under
the Leases based on an estimated payment basis (monthly, quarterly, or
otherwise) for which a future reconciliation of actual Operating Costs to
estimated payments is required to be performed at the end of a reconciliation
period, Purchaser and Seller shall make an adjustment at Closing for the
applicable reconciliation period (or periods, if the Leases do not have a common
reconciliation period) based on a comparison of the actual Operating Costs to
the estimated payments at the Date of Closing. If, as of the Date of Closing,
Seller has received additional rent payments in excess of the amount that
tenants will be required to pay, based on the actual Operating Costs as of the
Date of Closing, Purchaser shall receive a credit in the amount of such excess.
If, as of the Date of Closing, Seller has received additional rent payments that
are less than the amount that tenants would be required to pay based on the
actual Operating Costs as of the Date of Closing, Seller shall receive a credit
in the amount of such deficiency. Operating Costs that are not payable by
tenants either directly or reimbursable under the Leases shall be prorated
between Seller and Purchaser as set forth in Section 5.3.1 above and shall be
reasonably estimated by the parties if final bills are not available.
     5.4 Taxes. General real estate taxes and special assessments relating to
the Property payable during the year in which the Closing occurs shall be
prorated as of the Date of Closing. If the Closing shall occur before the actual
taxes and special assessments payable during such year are known, the
apportionment of taxes shall be upon the basis

16



--------------------------------------------------------------------------------



 



of taxes for the Property payable during the immediately preceding year,
provided that, if the taxes and special assessments payable during the year in
which the Closing occurs are thereafter determined to be more or less than the
taxes payable during the preceding year (after any appeal of the assessed
valuation thereof is concluded), Seller and Purchaser promptly (but no later
than December 31, 2006, except in the case of an ongoing tax protest) shall
adjust the proration of such taxes and special assessments and Seller or
Purchaser, as the case may be, shall pay to the other any amount required as a
result of such adjustment and this covenant shall not merge with the Deed
delivered hereunder but shall survive the Closing.
     5.5 In General. Any other costs or charges of closing this transaction not
specifically mentioned in this Agreement shall be paid and adjusted in
accordance with local custom in Fairfax County, Virginia.
     5.6 Purpose and Intent. Except as expressly provided herein, the purpose
and intent as to the provisions of prorations and apportionments set forth in
this Section 5 and elsewhere in this Agreement is that Seller shall bear all
expenses of ownership and operation of the Property and shall receive all income
therefrom accruing through midnight at the end of the day preceding the Closing
and Purchaser shall bear all such expenses and receive all such income accruing
thereafter.
6. Notices. Any notice required or permitted to be given hereunder shall be
deemed to be given when hand delivered or one (1) business day after pickup by
Emery Air Freight, Airborne, Federal Express, or similar overnight express
service, in either case addressed to the parties at their respective addresses
referenced below:
If to Seller:
c/o Cornerstone Real Estate Advisers LLC
180 Glastonbury Boulevard, Suite 401
Glastonbury, Connecticut 06033
Attention: Steven Jacobs
Phone: (860) 368-2818
Fax: (860) 368-2828
With a copy to:
Day, Berry & Howard LLP
CityPlace I
185 Asylum Street
Hartford, Connecticut 06103
Attention: James A. McGraw
Phone: (860) 275-0180
Fax: (860) 275-0343

17



--------------------------------------------------------------------------------



 



If to Purchaser:
Republic Property Limited Partnership
1280 Maryland Avenue, S.W., Suite 280
Washington, D.C. 20024
Attention: Andrew Pulliam, Vice President
Phone: (202) 863-0300
Fax: (202) 863-4049
With a copy to:
Republic Property Limited Partnership
1280 Maryland Avenue, S.W., Suite 280
Washington, D.C. 20024
Attention: Gary R. Siegel, Chief Operating Officer and General Counsel
Phone: (202) 863-0300
Fax: (202) 863-4049
or in each case to such other address as either party may from time to time
designate by giving notice in writing to the other party. Telephone and
facsimile numbers are for informational purposes only. Effective notice will be
deemed given only as provided above.
7. Closing and Escrow.
     7.1 Escrow Instructions. Upon execution of this Agreement, the parties
shall deliver an executed counterpart of this Agreement to the Title Company to
serve as the instructions to the Title Company as the escrow holder for
consummation of the transaction contemplated herein. Seller and Purchaser agree
to execute such additional and supplementary escrow instructions as may be
appropriate to enable the Title Company to comply with the terms of this
Agreement, provided, however that in the event of any conflict between the
provisions of this Agreement and any supplementary escrow instructions, the
terms of this Agreement shall prevail.
     7.2 Seller’s Deliveries. Seller shall deliver either at the Closing or by
making available at the Property, as appropriate, the following original
documents, each executed and, if required, acknowledged:
          7.2.1 A special warranty deed conveying Seller’s interest in the Land,
in the form attached hereto as Exhibit 7.2.1, subject to the matters set out in
Section 3.4 and other matters subsequently approved by Purchaser or Purchaser’s
counsel (the “Deed”).
          7.2.2 A bill of sale in the form attached hereto as Exhibit 7.2.2
conveying the Personal Property.
          7.2.3 An assignment of the Leases by way of an assignment and
assumption agreement in the form attached hereto as Exhibit 7.2.3.

18



--------------------------------------------------------------------------------



 



          7.2.4 (i) Copies of all Contracts relating to the Property which
Purchaser will assume on the Date of Closing; and (ii) an assignment of such
Contracts to Purchaser by way of an assumption agreement, in the form attached
hereto as Exhibit 7.2.4.
          7.2.5 An assignment of all transferable warranties and guarantees then
in effect, if any, with respect to the improvements located on the Property or
any repairs or renovations to such improvements and Personal Property being
conveyed hereunder, which assignment is in the form attached hereto as
Exhibit 7.2.5.
          7.2.6 All books and records at the Property held by or for the account
of Seller, including without limitation, plans and specifications and lease
applications, as available.
          7.2.7 An affidavit pursuant to the Foreign Investment and Real
Property Tax Act in the form attached hereto as Exhibit 7.2.7.
          7.2.8 A certification from Seller which indicates that, as of the Date
of Closing, all of Seller’s representations and warranties contained in this
Agreement are true and correct in all material respects, except as expressly set
forth on a schedule attached to such certification reflecting any facts or
circumstances which are inconsistent with such representations and warranties.
          7.2.9 With respect to any tenant security deposits which are in the
form of letters of credit, the original of each such letter of credit together
with a duly executed instrument of transfer of such letter of credit (in the
form attached thereto) which names Purchaser as the transferree thereof.
     7.3 Purchaser’s Deliveries.
            At the Closing, Purchaser shall (i) pay Seller the Purchase Price;
and (ii) execute and deliver to Seller the agreements referred to in
Sections 7.2.3 and 7.2.4(ii).
     7.4 Insurance. Seller shall terminate its policies of insurance as of noon
on the Date of Closing and Purchaser shall be responsible for obtaining its own
insurance thereafter.
     7.5 Utility Service and Deposits. Seller shall be entitled to the return of
any deposit(s) posted by it with any utility company and Purchaser shall notify
each utility company serving the Property to terminate Seller’s account,
effective at noon on the Date of Closing.
     7.6 Notice Letters. At Closing, Seller shall provide to Purchaser copies of
form letters to tenants and to contractors and utility companies serving the
Property, advising them of the sale of the Property to Purchaser and directing
to Purchaser all rents with respect to tenants and all bills for the services
provided to the Property on and after the Date of Closing.
     7.7 Post-Closing Collections. After Closing, Purchaser shall use
commercially reasonable efforts (without any obligation to incur enforcement
costs, to commence legal action, to terminate any lease or to commence eviction
proceedings against any tenant) during the six (6) month period immediately
following the Closing to collect and promptly remit to Seller any Uncollected
Rents or other amounts due Seller for the period prior to the Closing; provided
that all amounts received by Purchaser after Closing shall

19



--------------------------------------------------------------------------------



 



be applied, first, to amounts due for the then current or next succeeding month
and, thereafter, to amounts due Seller for periods prior to the Closing, with
any balance to be retained by Purchaser.
8. Default; Failure of Condition.
     8.1 PURCHASER DEFAULT. IF PURCHASER SHALL DEFAULT UNDER THIS AGREEMENT, THE
DEPOSIT SHALL BE RETAINED BY SELLER AS LIQUIDATED DAMAGES, AND BOTH PARTIES
SHALL BE RELIEVED OF AND RELEASED FROM ANY FURTHER LIABILITY HEREUNDER. SELLER
AND PURCHASER AGREE THAT THE DEPOSIT IS A FAIR AND REASONABLE AMOUNT TO BE
RETAINED BY SELLER AS AGREED AND LIQUIDATED DAMAGES IN LIGHT OF SELLER’S REMOVAL
OF THE PROPERTY FROM THE MARKET AND THE COSTS INCURRED BY SELLER AND SHALL NOT
CONSTITUTE A PENALTY OR A FORFEITURE.
     8.2 SELLER DEFAULT. IF SELLER SHALL REFUSE OR FAIL TO CONVEY THE PROPERTY
AS HEREIN PROVIDED, FOR ANY REASON OTHER THAN (I) A DEFAULT BY PURCHASER OR
(II) ANY OTHER PROVISION OF THIS AGREEMENT WHICH PERMITS SELLER TO TERMINATE
THIS AGREEMENT OR OTHERWISE RELIEVES SELLER OF THE OBLIGATION TO CONVEY THE
PROPERTY, PURCHASER SHALL ELECT AS ITS SOLE REMEDY HEREUNDER EITHER TO TERMINATE
THE AGREEMENT AND RECOVER THE DEPOSIT OR TO ENFORCE SELLER’S OBLIGATIONS TO
CONVEY THE PROPERTY, PROVIDED THAT NO SUCH ACTION IN SPECIFIC PERFORMANCE SHALL
SEEK TO REQUIRE SELLER TO DO ANY OF THE FOLLOWING: (A) CHANGE THE CONDITION OF
THE PROPERTY OR RESTORE THE SAME AFTER ANY FIRE OR OTHER CASUALTY; (B) EXPEND
MONEY OR POST A BOND TO REMOVE A TITLE ENCUMBRANCE OF DEFECT OR CORRECT ANY
MATTER SHOWN ON A SURVEY OF THE PROPERTY; OR (C) SECURE ANY PERMIT, APPROVAL, OR
CONSENT WITH RESPECT TO THE PROPERTY OR SELLER’S CONVEYANCE OF THE PROPERTY.
BY INITIALING BELOW, PURCHASER ACKNOWLEDGES THAT (i) THIS SECTION 8.2 HAS BEEN
READ AND FULLY UNDERSTOOD, (ii) PURCHASER HAD THE OPPORTUNITY TO ASK QUESTIONS
OF ITS COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE, AND (iii) PURCHASER HAS
ACCEPTED AND AGREED TO THE TERMS SET FORTH IN THIS SECTION 8.2.

         
INITIALS:
  PURCHASER                     /s/ GRS                       SELLER
                     /s/ SJ                    

     8.3 Conditions to Purchaser’s Obligations to Close; Failure of Condition.
          8.3.1 Purchaser’s obligation to consummate the transactions
contemplated by this Agreement is subject to the satisfaction of the following
conditions for Purchaser’s benefit (or Purchaser’s waiver thereof in writing, it
being agreed that Purchaser may waive any or all of such conditions other than
Section 8.3.1.1 below) on or prior to the Date of Closing:
          8.3.1.1 Seller shall have received the Seller’s Approval on or before
the Termination Date;

20



--------------------------------------------------------------------------------



 



          8.3.1.2 Title to the Property shall be good of record and in fact
marketable and fully insurable at standard rates, subject only to the Permitted
Encumbrances;
          8.3.1.3 All of Seller’s representations and warranties contained
herein shall be true and correct in all material respects as of the date of this
Agreement and as of the Date of Closing;
          8.3.1.4 As of the Date of Closing, Seller shall have performed its
respective obligations hereunder in all material respects and all deliveries to
be made at Closing by Seller have been tendered;
          8.3.1.5 There shall exist no actions, suits, arbitrations, claims,
attachments, proceedings, assignments for the benefit of creditors, insolvency,
bankruptcy, reorganization or other proceedings, pending or threatened in
writing against Seller, the Property or Seller’s interests therein that would
materially adversely affect Seller’s ability to perform its obligations under
this Agreement; and
          8.3.1.6 No less than five (5) business days prior to the Date of
Closing, Seller shall have delivered or caused to be delivered to Purchaser,
with respect to the Property, Tenant Estoppel Certificates for CDW Government,
Inc., Apptix, Inc. and IBM Corporation, which estoppel certificates shall be
consistent with the terms and conditions of each such tenant’s respective Lease.
     8.3.2 If, prior to the date which is five (5) business days prior to the
Closing, Seller discloses to Purchaser or Purchaser actually discovers that
(i) title to the Property is subject to defects, limitations or encumbrances
other than Permitted Encumbrances, (ii) any representation or warranty of Seller
contained in this Agreement is or, as of the Date of Closing, will be untrue in
any material respect, or (iii) any of the other conditions precedent to Closing
by Purchaser have not been satisfied or waived (other than the condition
described in Section 8.3.1.1, which must be satisfied by the Termination Date),
then Purchaser shall promptly give Seller written notice of its objection
thereto. In such event, Seller may elect, by written notice to Purchaser on or
before the date which is two (2) business days prior to the scheduled Date of
Closing, to postpone the Closing for up to thirty (30) days and attempt to cure
such objection, provided that Purchaser may not object to the state of title of
the Property on the basis of matters set out in Section 3.4 above. The parties
acknowledge and agree that Seller shall have no obligation to cure any objection
except as otherwise provided in Section 8.2 hereof. Seller shall notify
Purchaser not less than twenty (20) days prior to the extended Date of Closing
if it will be unable to cure the objection prior to such date provided that it
is not an objection which Seller has an obligation to cure under Section 8.2. If
(I) Purchaser fails to waive the objection within five (5) business days after
notice from Seller that Seller will not cure the objection (provided it is not
an objection which Seller has an obligation to cure under Section 8.2) or
(II) Seller is unable to cure the objection prior to the extended Date of
Closing (provided it is not an objection which Seller has an obligation to cure
under Section 8.2, in which event, Section 8.2 shall apply), this Agreement will
terminate automatically and the Title Company shall promptly return the Deposit
to Purchaser, and neither party shall have any liability to the other, except
for Purchaser’s obligations under Section 3.1 and Section 3.5. For the purposes
of this Agreement, any title defect, limitation or encumbrance other than a
Permitted Encumbrance shall be deemed cured if the Title Company or another
title company reasonably acceptable to Purchaser and

21



--------------------------------------------------------------------------------



 



authorized to do business in the Commonwealth of Virginia will agree to issue an
ALTA owner’s title insurance policy to Purchaser for the Purchase Price, which
policy takes no exception for such defect, limitation or encumbrance and is
issued for no additional premium.

         
INITIALS:
  PURCHASER                      /s/ GRS                                        
       SELLER                     /s/ SJ                                        

9. Miscellaneous.
     9.1 Entire Agreement. This Agreement, together with the Exhibits attached
hereto, all of which are incorporated by reference, is the entire agreement
between the parties with respect to the subject matter hereof, and no
alteration, modification or interpretation hereof shall be binding unless in
writing and signed by both parties.
     9.2 Severability. If any provision of this Agreement or application to any
party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such person or
circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.
     9.3 Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Virginia.
     9.4 Assignability. Purchaser may not assign this Agreement without first
obtaining Seller’s written consent, except that Purchaser may assign this
Agreement to any entity which is, directly or indirectly, an affiliate or
subsidiary of Purchaser. Any assignment in contravention of this provision shall
be void. No assignment shall release the Purchaser herein named from any
obligation or liability under this Agreement. Any permitted assignee shall be
deemed to have made any and all representations and warranties made by Purchaser
hereunder, as if the assignee were the original signatory hereto.
     9.5 Successors Bound. This Agreement shall be binding upon and inure to the
benefit of Purchaser and Seller and their successors and permitted assigns.
     9.6 No Public Disclosure. Neither Purchaser nor Seller shall make any
public disclosure of the terms of this transaction without the prior written
consent of the other, except that Purchaser may discuss the transaction in
confidence with proposed joint venturers and prospective mortgagees, and each of
Purchaser and Seller may discuss the transaction in confidence with others
assisting with the transaction. Further, disclosure shall also be permitted to
the extent required by applicable law or securities regulation.
     9.7 Captions. The captions in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope of this Agreement or the scope or content of any of it provisions.
     9.8 Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.
     9.9 No Partnership. Nothing contained in this Agreement shall be construed
to create a partnership or joint venture between the parties or their successors
in interest.

22



--------------------------------------------------------------------------------



 



     9.10 Time of Essence. Time is of the essence in this Agreement.
     9.11 Counterparts. This Agreement may be executed and delivered in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original and all of which shall constitute one and the same instrument.
     9.12 Recordation. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof.
     9.13 Proper Execution. The submission by Seller to Purchaser of this
Agreement in unsigned form shall be deemed to be a submission solely for
Purchaser’s consideration and not for acceptance and execution. Such submission
shall have no binding force and effect, shall not constitute an option, and
shall not confer any rights upon Purchaser or impose any obligations upon Seller
irrespective of any reliance thereon, change of position or partial performance.
The submission by Seller of this Agreement for execution by Purchaser and the
actual execution and delivery thereof by Purchaser to Seller shall similarly
have no binding force and effect on Seller unless and until Seller shall have
executed this Agreement and a counterpart thereof shall have been delivered to
Purchaser.
     9.14 Tax Protest. If as a result of any tax protest or otherwise, there is
any refund or reduction of any real property or other tax or assessment relating
to the Property during the period for which, under the terms of this Agreement,
Seller is responsible, Seller shall be entitled to receive or retain such refund
or the benefit of such reduction, less equitable prorated costs of collection.
     9.15 Merger. Except as otherwise expressly provided herein, Purchaser’s
acceptance of the Deed shall be deemed a discharge of all of the obligations of
Seller hereunder and all of Seller’s representations, warranties, covenants and
agreements herein shall merge in the documents and agreements executed at the
Closing and shall not survive the Closing.
     9.16 Limited Recourse. Purchaser agrees that it does not have and will not
have any claims or causes of action against any disclosed or undisclosed member
of Seller or any member, officer, director, employee, agent, trustee,
shareholder, partner, principal, parent, subsidiary or other affiliate of any
member of Seller (collectively, the “Seller’s Affiliates”), arising out of or in
connection with this Agreement or the transactions contemplated hereby.
Purchaser agrees to look solely to Seller’s assets directly attributable to the
Property for the satisfaction of Seller’s liability or obligation arising under
this Agreement or the transactions contemplated hereby, or for the performance
of any of the covenants, warranties or other agreements of Seller contained
herein, and further agrees not to sue or otherwise seek to enforce any personal
obligation against any of the Seller’s Affiliates with respect to any matters
arising out of or in connection with this Agreement or the transactions
contemplated hereby.
     9.17 Seller Contingency. This Agreement shall be contingent upon approval
by CREA’s Investment Committee (“Seller’s Approval”) of the sale of the Property
to Purchaser on the terms and conditions set forth in this Agreement. Seller
agrees to notify Purchaser in writing prior to the Termination Date of such
approval or disapproval of this Agreement. Should CREA’s Investment Committee
not approve this Agreement (including Seller’s failure to deliver a timely
notice to Purchaser prior to the Termination Date), then this Agreement shall
terminate without recourse to the parties hereto, except

23



--------------------------------------------------------------------------------



 



as otherwise provided herein and Title Company shall return the Deposit to
Purchaser. Should Seller advise Purchaser in writing prior to the Termination
Date that CREA’s Investment Committee has approved this Agreement, this
Section 9.17 shall thereafter no longer have any force or effect.
     9.18 Survival of Representations, Warranties and Covenants; Limitation of
Liability. The representations, warranties and covenants of Seller set forth in
Agreement shall survive the Closing, but written notification of any claim
arising therefrom must be received by Seller within six (6) months after the
Date of Closing or such claim shall be forever barred and Seller shall have no
liability with respect thereto. The aggregate liability of the Seller with
respect to all claims under this Agreement, the transactions contemplated
hereby, the performance of any of the covenants, warranties or other agreements
of Seller contained herein, and with respect to any matters arising out of or in
connection with this Agreement or the transactions contemplated hereby, shall
not exceed Five Hundred Thousand Dollars ($500,000.00). In no event shall Seller
be liable to Purchaser for any consequential, exemplary, or punitive damages in
respect of any such breach.
     9.19 Audited Income Statement – 314 Audit. For a period of one (1) year
after the Date of Closing, Seller shall, at no cost or expense to Seller,
reasonably cooperate with Purchaser in the preparation by Purchaser of an
audited income statement for the Property (“Audited Income Statement”), provided
that Purchaser notifies Seller in writing of Purchaser’s intent (at its sole
cost and expense) to have the Audited Income Statement prepared. In connection
with the preparation of the Audited Income Statement, Seller shall (i) provide
Purchaser and Purchaser’s accountants with reasonable access to Seller’s
financial books and records related to the Property, provided that under no
circumstances shall Purchaser or Purchaser’s accountants be entitled to review
any appraisals or privileged or proprietary information relating to the
Property, and (ii) to the extent reasonably necessary, respond to questions
Purchaser’s accountants may reasonably have concerning (and which are reasonably
required in connection with such audit of) such books and records, provided the
same does not place an unreasonable or material burden on Seller or its agents,
representatives or employees, or subject any of them to any liability in
connection therewith or as a result thereof. Without limiting the foregoing,
Seller shall have no liability with respect to or the use of or reliance by any
person or entity upon any information or materials provided or made available to
Purchaser or Purchaser’s accountants pursuant to this Section 9.19, and
Purchaser shall protect, defend, indemnify and hold Seller and Seller’s parent
company, if any, and their respective affiliates and subsidiaries, and their
respective members, partners, directors, officers, participants, employees,
consultants, managers and agents free and harmless from and against any and all
claims (including third party claims), demands, liabilities, damages, costs and
expenses, including, without limitation, reasonable attorneys’ fees, of whatever
kind or nature arising from or in any way connected with the preparation or use
of or reliance by any person or entity upon any information or materials
provided or made available to Purchaser or Purchaser’s accountants pursuant to
this Section 9.19 or the use of or reliance by any person or entity upon any
Audited Income Statement, provided that the foregoing indemnification provisions
shall not be construed to modify any of the express provisions of any other
section of this Agreement.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement on
the date(s) set forth below, effective as of the date set forth above.

                      SELLER:   DULLES PARK TECH CENTER LLC    
 
                        By:   Cornerstone Rotational Venture, LLC, its sole
member    
 
                            By:   Cornerstone Real Estate Advisers LLC, its
manager    
 
                   
 
          By:   /s/ Steven F. Jacobs    
 
              Name: Steven F. Jacobs
Title: Vice President    

Date: July 31, 2006

                  PURCHASER:   REPUBLIC PROPERTY LIMITED
PARTNERSHIP
 
                    By:   Republic Property Trust, General Partner  
 
                        By:   /s/ Gary R. Siegel
 
          Name: Gary R. Siegel    
 
          Title: Chief Operating Officer    

Date: July 31, 2006
An original executed copy of this Agreement by Purchaser, together with the
Deposit, has been received by the Title Company agent this 7th day of August,
2006, and by execution hereof the Title Company hereby covenants and agrees to
be bound by the terms of this Agreement.
TRI-STATE COMMERCIAL CLOSINGS, INC.

     
By:
  /s/ Richard W. Klein, Jr.
 
  Name: Richard W. Klein, Jr.
Title: President

25



--------------------------------------------------------------------------------



 



EXHIBIT 7.2.1
SPECIAL WARRANTY DEED
Prepared outside the Commonwealth of Virginia
by                                          and after recordation
return to:
Consideration: $                                        
Tax Identification No.:                     
SPECIAL WARRANTY DEED
          DULLES PARK TECH CENTER LLC, a Delaware limited liability company,
whose address is c/o Cornerstone Real Estate Advisers LLC, 180 Glastonbury
Boulevard, Suite 401, Glastonbury, Connecticut 06033 (“Grantor”), for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) paid to Grantor and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, has, subject to the exceptions hereinafter set forth,
GRANTED, BARGAINED, SOLD, and CONVEYED and does hereby GRANT, BARGAIN, SELL, and
CONVEY, WITH SPECIAL WARRANTY OF TITLE, unto
                                        , a
                                        (“Grantee”), whose address is
                                                            , certain land
located in the City of Herndon, Fairfax County, Virginia, and being more
particularly described in Exhibit A attached hereto and incorporated herein by
reference, together with all improvements located on such land (such land and
improvements being collectively referred to as the “Property”).
          This conveyance is made and accepted subject to all matters set out in
Exhibit B attached hereto and incorporated herein by reference.
          TO HAVE AND TO HOLD the Property, together with all rights and
appurtenances pertaining thereto, including all of Grantor’s right, title and
interest in and to adjoining streets, alleys and rights-of-way, unto Grantee and
Grantee’s successors, heirs, and assigns forever.
          Notwithstanding any provision to the contrary, Grantor makes no
warranties of any nature or kind, whether statutory, express or implied, with
respect to the physical condition of the Property (including without limitation
any and all improvements located thereon and/or comprising a part thereof), and
Grantee by its acceptance of this Deed accepts the physical condition of the
property “AS IS, WITH ALL FAULTS.”

26



--------------------------------------------------------------------------------



 



EXECUTED as of the                      day of                     , 2006.

                      DULLES PARK TECH CENTER LLC
 
                    By: Cornerstone Rotational Venture, LLC, its sole member
 
                        By: Cornerstone Real Estate Advisers LLC, its manager
 
               
 
          By:    
 
               
 
                   Name:
 
                   Title:

THE STATE OF CONNECTICUT
COUNTY OF HARTFORD
     This instrument was acknowledged before me on                     
___,2006, by                                                             ,
                                         of Cornerstone Real Estate Advisers
LLC, a Delaware limited liability company, as manager and on behalf of
Cornerstone Rotational Venture, LLC, as sole member and on behalf of Dulles Park
Tech Center LLC, a Delaware limited liability company, as his free act and deed
and the free act and deed of said manager, said sole member and said limited
liability company.

                       
 
  Notary Public        
 
           
 
  My Commission Expires:        
 
           
 
  Printed Name of Notary:        
 
           

27



--------------------------------------------------------------------------------



 



EXHIBIT 7.2.2
BILL OF SALE
     For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, DULLES PARK TECH CENTER LLC, a Delaware limited liability company,
whose address is c/o Cornerstone Real Estate Advisers LLC, 180 Glastonbury
Boulevard, Suite 401, Glastonbury, Connecticut 06033 (“Seller”), hereby conveys
to , a                                         , whose address is
                                         (“Purchaser”), all of Seller’s right,
title and interest in and to those certain items of personal property described
on Exhibit A attached hereto and made a part hereof (the “Personal Property”)
relating to certain real property known as Dulles Park Technology Center,
located in Fairfax County, Virginia.
     Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including but not limited to: title; merchantability of the Personal Property or
its fitness for any particular purpose; the design or condition of the Personal
Property; the quality or capacity of the Personal Property; workmanship or
compliance of the Personal Property with the requirements of any law, rule,
specification or contract pertaining thereto; patent infringement or latent
defects. Purchaser accepts the Personal Property on an “AS IS, WHERE IS” basis.
     IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of                     , 2006.

                      DULLES PARK TECH CENTER LLC
 
                    By: Cornerstone Rotational Venture, LLC, its sole member
 
                        By: Cornerstone Real Estate Advisers LLC, its manager
 
               
 
          By:    
 
               
 
                   Name:
 
                   Title:

28



--------------------------------------------------------------------------------



 



EXHIBIT 7.2.3
ASSIGNMENT AND ASSUMPTION OF LEASES
     For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, DULLES PARK TECH CENTER LLC, a Delaware limited liability company,
whose address is c/o Cornerstone Real Estate Advisers LLC, 180 Glastonbury
Boulevard, Suite 401, Glastonbury, Connecticut 06033 (“Assignor”), hereby
assigns and conveys to ,                                         a
                                        , whose address is
                                         (“Assignee”), and Assignee hereby
agrees to assume and accept the assignment and delegation of all of Assignor’s
right, title and interest in and to and obligations under the Leases set forth
on Schedule A attached hereto and incorporated herein relating to certain real
property known as Dulles Park Technology Center, located in Fairfax County,
Virginia.
     Assignee hereby agrees to indemnify Assignor against and hold Assignor
harmless from any and all cost, liability, loss, damage or expense, including,
without limitation, reasonable attorneys’ fees, originating or relating to the
period on or after the date hereof and arising out of Assignee’s obligations
under the Leases; and Assignor hereby agrees to indemnify Assignee against and
hold Assignee harmless from any and all costs, liability, loss, damage or
expense, including, without limitation, reasonable attorneys’ fees, originating
or relating to the period prior to the date hereof and arising out of Assignor’s
obligations under the Leases.
     If any litigation between Assignor and Assignee arises out of the
obligations of the parties under this Assignment or concerning the meaning or
interpretation of any provision contained herein, the losing party shall pay the
prevailing party’s costs and expenses of such litigation including, without
limitation, reasonable attorneys’ fees.
     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of this ___ day of                     , 2006.

                      DULLES PARK TECH CENTER LLC
 
                    By: Cornerstone Rotational Venture, LLC, its sole member
 
                        By: Cornerstone Real Estate Advisers LLC, its manager
 
               
 
          By:    
 
               
 
                   Name:
 
                   Title:

             
 
  By:        
 
     
 
     Name:    
 
           Title:    

29



--------------------------------------------------------------------------------



 



EXHIBIT 7.2.4
ASSIGNMENT AND ASSUMPTION OF CONTRACTS
     In consideration of One Dollar and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, DULLES PARK TECH
CENTER LLC, a Delaware limited liability company, whose address is c/o
Cornerstone Real Estate Advisers LLC, 180 Glastonbury Boulevard, Suite 401,
Glastonbury, Connecticut 06033 (“Assignor”), hereby assigns, without
representation warranty or covenant (except as expressly set forth in that
certain Purchase and Sale Agreement dated                     , 2006), and
delegates to                                                             , a
                                         , whose address is
                                         (“Assignee”), and Assignee hereby
assumes and accepts the assignment and delegation of, all of Assignor’s right,
title and interest in and to the contracts described on Exhibit A attached
hereto relating to certain real property known as Dulles Park Technology Center,
located in Fairfax County, Virginia, and Assignee hereby accepts such
assignment.
     Assignee hereby agrees to hold Assignor harmless from any and all cost,
liability, loss, damage or expense, including, without limitation, reasonable
attorneys’ fees, originating on or after the date of closing and arising out of
Assignee’s obligations under the contracts described in Exhibit A; and Assignor
hereby agrees to hold Assignee harmless from any and all cost, liability, loss,
damage or expense, including, without limitation, reasonable attorneys’ fees,
originating prior to the date of closing and arising out of Assignor’s
obligations under such contracts.
     If any litigation between Assignor and Assignee arises out of the
obligations of the parties under this Assignment or concerning the meaning or
interpretation of any provision contained herein, the losing party shall pay the
prevailing party’s costs and expenses of such litigation including, without
limitation, reasonable attorneys’ fees.
     This Agreement may be executed and delivered in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original and
all of which shall constitute one and the same instrument.
     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment
effective as of the ___ day of                     , 2006.

                      DULLES PARK TECH CENTER LLC
 
                    By: Cornerstone Rotational Venture, LLC, its sole member
 
                        By: Cornerstone Real Estate Advisers LLC, its manager
 
               
 
          By:    
 
               
 
                   Name:
 
                   Title:

             
 
  By:        
 
     
 
     Name:    
 
           Title:    

30



--------------------------------------------------------------------------------



 



EXHIBIT 7.2.5
ASSIGNMENT OF WARRANTIES AND GUARANTEES
     THIS AGREEMENT is made as of the ___ day of                     , 2006,
between DULLES PARK TECH CENTER LLC, a Delaware limited liability company, whose
address is c/o Cornerstone Real Estate Advisers LLC, 180 Glastonbury Boulevard,
Suite 401, Glastonbury, Connecticut 06033 (“Assignor”), and
                                                            , a
                                         , whose address is
                                          (“Assignee”).
RECITALS:
     Assignee has this day acquired from Assignor certain interests in land,
buildings and improvements known as Dulles Park Technology Center, located in
Fairfax County, Virginia (the “Property”).
     In consideration of the acquisition of the Property by Assignee and other
good and valuable consideration, the mutual receipt and legal sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. Assignor hereby assigns, transfers and sets over, without
representation, warranty, or covenant, unto Assignee and Assignee hereby accepts
from Assignor, all of Assignor’s right, title and interest in and to all
transferable warranties and guarantees, if any, with respect to the improvements
located on the Property or any repairs or renovations to such improvements and
any personal property conveyed to Assignee by Assignor in connection with the
Property.
     This Agreement may be executed and delivered in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original and
all of which shall constitute one and the same instrument.
     IN WITNESS WHEREOF, Assignor has caused this instrument to be executed as
of the date above written.

                      DULLES PARK TECH CENTER LLC
 
                    By: Cornerstone Rotational Venture, LLC, its sole member
 
                        By: Cornerstone Real Estate Advisers LLC, its manager
 
               
 
          By:    
 
               
 
                   Name:
 
                   Title:

31



--------------------------------------------------------------------------------



 



EXHIBIT 7.2.7
FORM OF FIRPTA AFFIDAVIT
     The undersigned hereby declares that the name, address and United States
taxpayer identification number of the owner of the real property described in
Exhibit “A” attached hereto and incorporated herein by reference is as follows:

                 
 
  Name and Address
 
      I.D. Number
 
   

Dulles Park Tech Center LLC
c/o Cornerstone Real Estate Advisers LLC
180 Glastonbury Boulevard
Suite 401
Glastonbury, CT 06033
     There is no other person or entity who has an ownership interest in the
property. The owner of the Property is Dulles Park Tech Center, a limited
liability company organized and existing under the laws of the State of Delaware
and, as such, is not a foreign citizen or entity.
     The undersigned understands that the purchaser of the property intends to
rely on the foregoing representations in connection with the United States
Foreign Investment in Real Property Act.
DATE:                     , 2006

                      DULLES PARK TECH CENTER LLC
 
                    By: Cornerstone Rotational Venture, LLC, its sole member
 
                        By: Cornerstone Real Estate Advisers LLC, its manager
 
               
 
          By:    
 
               
 
                   Name:
 
                   Title:

32